DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.
All previous rejections have been withdrawn and new rejections are made below to address the amendments made in the submission filed 5/10/2022.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3, 4, 6-14, and 16-23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Corbacioglu et al. (Bone Marrow Transplantation Vol.38:547-553, 2006).
Corbacioglu et al have disclosed the use of DF in the prophylaxis of VOD in the HSTC treatment of infantile osteopetrosis. It is disclosed the administration of DF in four divided doses by iv starting on the day of conditioning at a median dose of 40mg/kg with a treatment range of 20-40mg/kg in prophylaxis and 60mg/kg in VOD treatment. It has been disclosed that treatment was for 30 days without VOD and up to 74 days when VOD was treated. It has been disclosed that bilirubin levels were measured. Table 1 shows that 2 patients (#17 and #19) received 25/mg/kg/day. While the entire reference is relevant and relied on, applicant is directed to the “Methods” section on page 548 and Table 1, for example.

Claim(s) 1, 3, 4, 6, 7-9, 11-14, and 16-24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chalandon et al (Biology of Blood and Bone, Vol. 10:347-353, 2004).
Chalandon et al have disclosed the use of DF in the prevention of VOD in HSCT. The claimed invention is taught clearly throughout the reference. It has been disclosed dose range of DF in children 30kg at 10-25mg/kg administered by iv over 2 or 4 divided doses/day. It is clear that the reference refers to the 30kg children parenthetical to the 200-400mg. The reference clearly states that children of 30kg received 10-25mg/kg/day. It has been disclosed DF administration at -7 through +20 days. Bilirubin levels were measured and ultrasounds performed.



Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 6-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corbacioglu et al.(Bone Marrow Transplantation Vol.38:547-553, 2006) and Chalandon et al (Biology of Blood and Bone, Vol. 10:347-353, 2004) in view of Dignan et al (Bone Marrow Transplantation Vol.40:79-82), and Richardson et al (Blood Vol.114(22):Abstract 654, 2009).
Corbacioglu et al have taught the use of DF in the prophylaxis of VOD in the HSTC treatment of infantile osteopetrosis. It has been taught the administration of DF in four divided doses by iv starting on the day of conditioning at a median dose of 40mg/kg with treatment range of 20-40mg/kg in prophylaxis and 60mg/kg in VOD treatment. It has been taught that treatment was for 30 days without VOD and up to 74 days when VOD was treated. It has been taught that bilirubin levels were measured. Table 1 shows that 2 patients (#17 and #19) received 25/mg/kg/day. While the entire reference is relevant and relied on, applicant is directed to the “Methods” section on page 548 and Table 1, for example. Corbacioglu et al do not specifically teach selecting patients at risk, but does teach that risk factors were known and specifically identify that patients with MIOP are at a high risk to develop VOD. It has also been taught that multiple organ failure (MOF) is associated with VOD and associated with high mortality and assert that patients with MOF treated with DF have shown encouraging responses. At page 548 it has been taught that complete remission was defined as remission of VOD and MOF in their studies where CR was higher in patients treated with DF.
Chalandon et al have taught the use of DF in the prevention of VOD in HSCT. It has been taught dose range of DF in children 30kg at 10-25mg/kg administered by iv over 2 or 4 divided doses/day. It is clear that the reference refers to the 30kg children parenthetical to the 200-400mg. The reference states that children of 30kg received 10-25mg/kg/day. It has been taught DF administration at -7 through +20 days. Bilirubin levels were measured and ultrasounds performed. Chandelon et al have also taught that there was selection of patients at higher risk of developing VOD. See for example, the sections “Clinical Monitoring” and “Conditioning Regimens”. 
Both above prior art references teach the use of heparin with DF and neither teach utilizing only one dose/day.
However, Dignan et al have taught the use of DF without the use of Heparin as an effective prophylactic for VOD in HSCT and have taught the administration in one dose.
Richardson et al evidence that treatment of VOD with secondary MOF resulted in reduction of VOD and MOF (complete response or CF) in patients compared to historical controls including up to +DAY100, for example. See the entire reference which is completely relevant to the invention.
One in the art taking the references as a whole would clearly find the invention obvious. The prior art clearly teaches the use of DF as a prophylactic for VOD in HSCT. It has been taught to start DF administration prior to HSCT. The prior art has taught the recited dosages. The art has also shown and taught that heparin is not required to be used with DF prophylaxis of VOD in HSCT. The prior art has taught a range of effective doses and treatment regimens that include 1-4 iv doses/day where one in the art could routinely optimize treatment regimens within the parameters taught in the prior art. The prior art has also indicated that risk factors for developing VOD were known in the art and one in the art wanting to inhibit VOD occurrence would clearly look to risk factors in beginning a VOD prophylaxis. The prior art has taught each limitation recited in the claims where the limitations are taught to be used for the same purposes of the prior art.
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the invention was made.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635